Exhibit 10.1 ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (the "Agreement") dated as of December 11, 2008, between Percipio Biosciences, Inc., a Delaware corporation (the "Purchaser"), and Oxis International, Inc., a Delaware corporation (the "Seller"). RECITALS WHEREAS, the Seller desires to sell and the Purchaser desires to purchase certain assets, properties, and rights of the Seller; NOW, THEREFORE, in consideration of the covenants, agreements, representations, and warranties contained in this Agreement, the parties hereto hereby agree as follows: ARTICLE I PURCHASE
